Citation Nr: 1132394	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1970 to April 1973.  He served in the Republic of Vietnam from April 9, 1970, to May 15, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the above claims.

In January 2010, a hearing was held before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a skin disorder and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's PTSD was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304(f), 4.125 (2010); 75 Fed. Reg. 39,843 (July 13, 2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for PTSD.  This award represents a complete grant of the benefits sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he suffers from PTSD as a result his military service.  Specifically, he alleges that he knew a fellow recruit who was killed due to abuse in basic training, and that he was under mortar attack and combat assault by the enemy, witnessed an attempted murder of his commanding officer by fragmentation grenade, and was blamed for the death of an elderly Vietnamese woman who was killed in a zone that he cleared for open fire during his active service in the Republic of Vietnam. 

Generally, to be entitled to service connection for PTSD, the record must include the following:  (1) medical evidence establishing a clear diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the evidence establishes a diagnosis of PTSD in service and the claimed stressor is related to that service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor if the stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(1).

If the evidence shows that the Veteran "engaged in combat with the enemy" and the claimed stressor is related to that combat, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor if the stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2); see also 
38 U.S.C.A. § 1554(b).  The phrase "combat with the enemy" means that the Veteran must have participated in events constituting an actual fight or encounter with a military foe, hostile unit, or instrumentality.  See Sizemore v. Principi, 18 Vet. App. 264, 272 (2004), citing VAOPGCPREC 12-99 (October 18, 1999).  The Board must make specific findings of fact as to whether or not the Veteran engaged in combat and must provide adequate reasons and bases for its finding.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Combat status may be determined through receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Veteran's testimony that he engaged in combat is evidence that the Board must consider in determining whether combat status should be found; however, the Board is not required to accept the Veteran's assertion that he was engaged in combat.  Gaines v. West, 11 Vet. App. 353, 358-59 (1998) (holding that the Veteran's testimony that he engaged in combat is relevant evidence in favor of finding combat status and that the phrase "other supportive evidence" should be interpreted broadly); Cohen, 10 Vet. App. at 128 (holding that requiring the Board to accept the Veteran's lay testimony of combat with the enemy would result in a tautology); see also 38 U.S.C.A. § 1154(b).
 
On July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  Prior to July 13, 2010, VA regulations generally provided that the non-combat Veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, VA required corroborating evidence in the form of service records or other credible statements.  Cohen, 10 Vet. App. at 142; Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the Veteran's actual presence during the stressor event did not have to be corroborated, as evidence that the Veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggests actual exposure to the stressor event).

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor where (1) the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and (2) a VA psychiatrist or psychologist, or one with whom VA has contracted, confirms that (a) the claimed stressor is adequate to support a diagnosis of PTSD and (b) the Veteran's symptoms are related to the claimed stressor, provided there is no clear and convincing evidence to the contrary and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

The regulation defines "fear of hostile military or terrorist activity" to mean that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

These amended provisions apply to service connection claims for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (changing the applicability date from July 12, 2010 to July 13, 2010).

As the Veteran's service connection claim for PTSD was appealed and was not decided by the Board as of July 13, 2010, the amended regulations apply to the instant appeal. 

In support of his initial claim for service connection for PTSD, filed in July 2006, the Veteran submitted an examination report from his VA psychiatrist, dated June 2006.  The DSM-IV Axis I diagnosis is PTSD, as evidenced by symptoms of re-experiencing traumatic events, such as the death of his fellow recruit; avoidance and numbing symptoms; arousal symptoms, including startling easily and angering easily; and behavioral symptoms, such as an occupational history of twenty to thirty jobs since his military service, rambling and obscure speech, panic attacks, and suicidal ideation.  See also VA psychiatric treatment records dated September 2006, October 2006, January 2007, January 2008, April 2008, July 2008, May 2010, and September 2010.  As such, this diagnosis of PTSD was provided in accordance with the DSM-IV.  See 38 C.F.R. § 3.304(f), 4.125.

In August 2007, the VA psychiatrist submitted a statement that reiterated the Veteran's diagnosis of "severe PTSD."  This statement also lists his stressors of having a fellow recruit die in basic training, seeing a soldier in his unit attempt to kill the commanding officer with a fragmentation grenade; and clearing a zone for free fire in response to a call from the Army of the Republic of Vietnam (ARVN) that resulted in the death of an elderly Vietnamese woman dragging firewood.  The statement also specifically explains how the Veteran meets the DSM-IV criteria for PTSD; he shows two out of four possible re-experiencing symptoms, five out of six avoidance/numbing symptoms, and five out of five arousal symptoms.  In order to diagnose PTSD, the psychiatrist explained, one re-experiencing symptom, three avoidance/numbing symptoms, and two arousal symptoms are required.

The Veteran's diagnosis of PTSD has also been confirmed by a VA readjustment counselor therapist in November 2007 and a private psychologist in October 2007.  Both of these statements recount the Veteran's experience of authorizing the strike that resulted in an elderly woman being killed and the attempt to kill his commanding officer with a fragmentation grenade.  These statements also recount being subjected to incoming rocket and mortar fire.  The Veteran submitted a detailed statement in November 2007 recounting these events, including an account of having seen the woman killed by the artillery assault that occurred in a grid he cleared, in addition to several instances of experiencing incoming hostile fire.  In this statement, he also details many of his symptoms of PTSD, such as being unable to talk about his war experiences, his nightmares and re-experiencing of the war, and his avoidance of social situations and occupational difficulties.  In July 2009, he submitted another statement detailing the times and locations of his combat assignments.

Review of the record shows that the evidence shows a current diagnosis of PTSD in accordance with the DSM-IV criteria.  See 38 C.F.R. § 3.304(f).  The Veteran has been repeatedly diagnosed with PTSD in accordance with the DSM-IV criteria by three different mental health professionals, including a VA psychiatrist.  

The Veteran was not explicitly diagnosed with PTSD during service; however, his service treatment records show multiple instances of psychological treatment, including two formal psychiatric evaluations.  Records from June 1970 show that the Veteran had a "severe temper tantrum."  The Veteran reported feeling very tense, although he "did not know the reason why he felt that way."  The diagnosis given is "infantile personality."  There is a note that the Veteran has a "history of childish behavior."  A psychological consultation note shows that the Veteran reported no history of emotional or psychiatric difficulty.  The impression provided is that the Veteran was somewhat immature and the reviewing psychiatrist recommended that he not be assigned to an isolated unit.  It was also recommended that the Veteran be "maintained on medication."  He was seen again in August 1970 after an incident where he threw a fragmentation grenade.  After he was brought back to the command post he suffered a bayonet wound to the thigh while he was being stripped of all his weapons.  The note states that the Veteran cannot be trusted by himself and recommends that a guard should be posted for his own protection.  The previous recommendation that the Veteran not be stationed with isolated units is emphasized.  A full evaluation report was completed a few days later and the diagnosis was "immaturity reaction."  The report also states that the Veteran suffered from "[m]oderate stress from RVN duty."  

The record contains additional psychiatric or psychological treatment records dated from February 1973 to April 1973.  The notes show that the Veteran wanted to see a psychiatrist to "get his head together."  He had a flat affect and was generally uncooperative.  The diagnosis is "immature, inadequate personality."  The consultation notes show that the Veteran was disturbed by "thoughts of violence" and that there is "some possibility of flashbacks of fears he had in RVN."  At the time of the evaluation he was pending court martial for disrespect to a non-commissioned officer and disobeying a direct order.  The diagnosis is "immature personality, difficulty handling hostile feelings, no evidence of psychosis or neurosis."  A formal evaluation completed the next month, in March 1973, shows that the Veteran served one year in Vietnam, during which time he "abused alcohol, tore up a service club, was hospitalized briefly, and was subsequently given a court martial."  His prognosis for treatment was poor, and the psychiatrist recommended that he be separated from the service for reasons of unsuitability.  This evaluation also notes that the Veteran has a history of conflict with authority that predates his time in the service.

The statement submitted by the Veteran's VA psychiatrist in August 2007 contained a detailed review of the Veteran's service treatment records and noted that no supporting history was given for the personality disorder diagnoses provided.  The VA psychiatrist explained that this was because PTSD was not part of the psychiatric nomenclature at the time.  However, in his opinion, the Veteran clearly exhibited PTSD symptomatology.  In support of this contention, the psychiatrist explained that in June 1970, medication was recommended for the Veteran; however, [t]here are no medications for personality disorder, but there are for acute stress disorder...."  Furthermore, he noted, the psychological evaluation from March 1973 noted that the Veteran's alcohol abuse and behavioral problems started after his Vietnam service.  In summation, the psychiatrist stated that the Veteran went to Vietnam when he was seventeen and was changed by what he witnessed there.  He started abusing alcohol and had explosive behavior, flashbacks, anxiety, and trouble concentrating.  Therefore, in his opinion, the Veteran had PTSD in 1970 and still has it currently.  

However, while the Board acknowledges the argument made by the Veteran's VA psychiatrist, the Board nevertheless is not at liberty to establish service connection for PTSD under 38 C.F.R. § 3.304(f)(1) without an in-service diagnosis as such a result would be contrary to the language of the regulation and the intent for implementing it as expressed in 73 Fed. Reg. 64,208-02 (October 29, 2008) (explaining that VA no longer believes it is necessary to require evidence corroborating the occurrence of the stressor in claims where there has been an in-service diagnosis, given the increased frequency of in-service PTSD diagnoses since September 11, 2001, due to advances in medicine and general monitoring of service members' mental health by the service departments).  However, service connection for PTSD may still be established if the Veteran's in-service stressor and a link between that stressor and his current PTSD diagnosis can be established.   

As noted above, the occurrence of an in-service stressor can be established by lay evidence under 38 C.F.R. § 3.304(f)(2) if the evidence shows that the Veteran served in combat.  Here, resolving any doubt in favor of the Veteran, the Board finds that the Veteran served in combat.  The Veteran has repeatedly submitted statements recounting the dates and locations hostile mortar fire he was subjected to during his service in Vietnam, and his testimony is corroborated by his assignment to the field artillery, the dates of his Vietnam service noted on his DD-214, and his service treatment records noting "stress from RVN duty."  As noted above, the Board is not required to accept the Veteran's testimony regarding his combat experiences.  However, the Veteran's detailed recollection of these events and the consistency of his recollections, both within his own statements and as recounted in the November 2007 statement of his readjustment counselor therapist, render his testimony particularly credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran in assessing the credibility of the evidence).  As such, the Veteran's credible testimony in combination with his DD-214, service treatment records, and statement of his VA readjustment counselor therapist support a determination that he did engage in combat with the enemy.  

Having determined that the Veteran engaged in combat with the enemy, the Board must now determine whether the Veteran's lay testimony of his in-service stressors are consistent with the circumstances, conditions, and hardships of his service in the field artillery in the Republic of Vietnam.  Here, the Board finds that the Veteran's recollection of the incoming mortar fire he experienced at several fire bases in Vietnam is consistent with his assignment to the field artillery and the notations in his treatment records indicating that, despite the recommendations, he was serving in isolated units.  The evidence of record does not contain clear and convincing evidence to the contrary.  Therefore, the evidence of record establishes that the Veteran was subjected to incoming mortar fire during his active service in Vietnam.

Lastly, the Veteran's readjustment counselor therapist recounted the Veteran's experiences of incoming mortar fire in establishing the basis for his PTSD diagnosis.  While the Veteran's VA psychiatrist generally focused on the Veteran's experiences regarding the death of his fellow recruit in basic training, the attempted killing of his commanding officer by fragmentation grenade, and the death of the elderly Vietnamese woman in a free fire zone cleared by the Veteran, the psychiatrist also used the phrase "in addition to combat stressors" in a September 2006 progress note.  Furthermore, the symptoms of re-experiencing the stressful events listed by the VA psychiatrist include his dreams of facing an attack by the Viet Cong with an M16 that is broken, jammed, or out of ammunition.  See October 2006 VA treatment plan.  Taken together, and resolving all doubt in favor of the Veteran, the Board finds that this medical evidence establishes a link between the Veteran's current symptomatology and his claimed in-service stressor.  

Furthermore, service connection for PTSD can also be established under 38 C.F.R. § 3.304(f)(3).  As noted above, the Veteran has a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist.  According to the Veteran's lay testimony, both to the Board and to the mental health professionals whose treatment notes and statements are included in the evidence of record, the Veteran was involved in the death of an elderly Vietnamese woman who was gathering firewood in an area that had been cleared and designated a free fire zone by the Veteran.  According to the Veteran, she was brought in later by the medics, riddled with shrapnel from an artillery round and died later that night.  Several days later, he was approached by what he believes was the Staff Judge Advocate Officer and told that it was his mistake that killed the woman.  

The Veteran has stated in his November 2007 statement that this incident, and the blame placed on him for the woman's death "weigh heavily on [his] mind to this day."  The November 2007 statement from his VA readjustment counselor therapist states that the Veteran feels guilty for the death of this woman, still has nightmares about this event, and that "it haunts him to this day."  As such, the Veteran witnessed an event that involved actual death to another person, in this case the noncombatant elderly Vietnamese woman in the free fire zone, and the evidence of record shows that the Veteran's response involved feelings of helplessness and horror.  The Veteran's VA psychiatrist has repeatedly recounted this event in defining the incidents that led to the onset of his PTSD and has related this event to the Veteran's symptoms.  This incident is consistent with the place, type, and circumstances of the Veteran's character of service, i.e. service in the field artillery in Vietnam, and there is no clear and convincing evidence to the contrary.  As such, the evidence establishes the occurrence of this stressor.  38 C.F.R. § 3.304(f).  See also 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Furthermore, this stressor has been repeatedly linked to the Veteran's current PTSD symptomatology.  See VA psychiatric treatment records dated September 2006, October 2006, January 2007, January 2008, April 2008, July 2008, May 2010, and September 2010; VA readjustment counselor therapist statement dated November 2007.

In summary, the evidence demonstrates a current PTSD diagnosis, in accordance with 38 C.F.R. § 4.125, credible supporting evidence that the claimed in-service stressors actually occurred under the provisions of 38 C.F.R. § 3.304(f)(2) and (f)(3), and a link between the current symptomatology and the in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen, 10 Vet. App. at 138.  Therefore, under both the old and new regulations, service connection for PTSD is established.


ORDER

Service connection for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case with regard to the Veteran's claims for service connection for a skin disorder and bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that he currently suffers from a skin condition and from bilateral hearing loss due to his active military service in Vietnam.  The Veteran asserts that his skin rash has been recurring and has gotten progressively worse since service, and that he believes it may be due to Agent Orange exposure.  See January 2010 hearing transcript; September 2008 formal appeal.  He alleges that his hearing loss was caused by exposure to machine gun fire in service and the hearing loss was substantiated at the VA Medical Centers in San Diego, California, and Lancaster, Virginia.  See id.  The Veteran has not been provided with VA examinations for either claimed disorder.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that indicate that a current disorder may be associated with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, or other association with military service.  Id. at 83. 

At the Veteran's January 2010 hearing, he related that he had been diagnosed with specific skin disorders, and that the doctors used a term to describe his disorder, but he could not remember what it was.  The evidence of record shows that the Veteran was seen at a VA allergy and immunology clinic and was treated for pruritis in October 2007.  The physician was unsure of the etiology due to the lack of present symptoms.  The notes show that the Veteran reported that the condition had been present for seven years.  In September 2008, the Veteran's active problem list included a diagnosis of "chronic, recurrent dermatitis."  As such, the Veteran has a current skin disorder diagnosis. 

The Veteran's service treatment records show complaints of a pruritic rash on his back in November 1970.  A fine papular rash was observed, and the impression given is of "miliaria crystalline," a skin condition associated with obstruction of the sweat ducts.  With crystalline miliaria, the most superficial type of the disorder, sweat escapes in or just beneath the stratum corneum, producing non-inflammatory vesicles that look like droplets.  See Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994).  Therefore, the evidence of record shows that the Veteran had symptoms involving the skin during his period of active service.

The evidence also shows that the Veteran has suffered from an intermittent skin disorder since his discharge from active service.  At his January 2010 hearing, the Veteran testified that he was diagnosed with heat rash and told to encourage sun exposure to promote peeling.  He stated that the condition did get better after that, but that it recurred over the years and became increasingly worse to the point where it started bleeding and secreting a clear yellow fluid.  He contends that he began seeking treatment at that time, both privately and with the VA.  He asserted that the rash generally starts on his feet and climbs up his body and down his arms.

Additionally, private treatment records from October 2000 show that the Veteran was thought to suffer from multiple skin conditions, including tinea versicolor contact dermatitis, allergic dermatitis, and cellulitis.  Scabies was preliminarily ruled out.  The assessment is "extensive chronic recurrent rash."  A follow-up note from a week later shows a history of eczema and contact dermatitis of the feet.  The note states that it is unlikely that the Veteran's condition is due to an infectious process.

The Veteran's lay testimony and the medical evidence of record show competent evidence of a current disability, and the evidence establishes that the Veteran had skin complaints in service.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating that skin conditions manifested by boils, blotches, a rash, soreness, and itchiness may be conditions that lend themselves to lay observation).  A VA examination, to include an opinion, is needed in order to make a determination on the Veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); cf. McLendon, 20 Vet. App. at 85 (holding that the Board cannot conclude that a condition is acute where there was no evidence of record showing the degree of the Veteran's in-service injury or whether any disabilities resulted therefrom as such a determination is a medical assessment).  

The Veteran should also be provided with a VA audiological examination.  The Veteran's hearing loss appears to have worsened from the date of his entrance examination in March 1969 to the date of a periodic examination conducted in April 1972, although not a degree consistent with the definition of hearing loss under 
38 C.F.R. § 3.385.  Furthermore, a VA audiology report dated May 1984 showing complaints of bilateral hearing loss is of record.  This report requests that an audiogram be completed.  An additional record dated May 1984 shows that an appointment to obtain this audiogram was scheduled for June 8, 1984.  A reflex, tympanogram, and Eustachian tube record dated June 8, 1984 is present in the claims folder, but no audiogram is of record.  The findings, dated June 1984, show mild to moderate sensorineural hearing loss in the 2000 to 4000 Hertz range.  In this report, the audiologist also asserts that the Veteran's hearing loss is probably due to his exposure to extremely loud blasts of gunfire on his right side during his service in Vietnam, and not due to his current employment, which, if anything, has only aggravated that condition.  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Currently, no specific auditory thresholds or speech recognition scores are of record.  Therefore, the Veteran must be provided with a VA examination before VA can determine whether he suffers from hearing loss within the meaning of 38 C.F.R. § 3.385 which is related to service.  38 C.F.R. § 3.159(c)(4)(1); McLendon, 20 Vet. App. at 81.  

Lastly, review of the record indicates that the Veteran's complete VA treatment records are not present in the claims folder.  As such, an effort should be made to obtain any additional VA treatment records, to include (1) any audiograms or additional audiology reports, specifically those from the VA Medical Center in San Diego, California, dated from June 8, 1984, and those from the VA Medical Center in Lancaster, Virginia, dated from January 23, 2006, (2) any additional relevant treatment records from the VA Medical Center in Lancaster, Virginia (3) any recent treatment records from the VA Medical Center West Los Angeles, California, dated since May 2010.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to bilateral hearing loss and a skin disorder.  Of particular interest are the Veteran's audiograms or audiology reports from the VA Medical Center in San Diego, California, dated from June 8, 1984, and from the VA Medical Center in Lancaster, Virginia, dated from January 23, 2006, (2) any additional relevant treatment records from the VA Medical Center in Lancaster, Virginia (3) any relevant treatment records from the VA Medical Center West Los Angeles, California, dated since May 2010.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including noise exposure from machine gun and artillery fire.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  Additionally, the examiner should address any specific evidence or lay statements in support of the Veteran's claim.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination of his skin disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any skin disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  Additionally, in giving the opinion the examiner should address the Veteran's assertions concerning the onset, frequency and description of his skin complaints during and after service.

4.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.  

5.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


